Citation Nr: 0508192	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-18 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and if 
so, whether the claim should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  He served a portion of his active duty in the Republic 
of Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.  

In April 2004, the veteran personally testified before the 
undersigned Acting Veterans Law Judge of the Board, sitting 
in Muskogee, Oklahoma.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  In May 1999, the RO denied service connection for PTSD 
and notified the veteran of the decision and of his appeal 
rights.  He did not appeal this decision.  

2.  Evidence received since May 1999, on the issue of service 
connection for PTSD, relates directly and substantially upon 
the specific matter under consideration; is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial of the claim; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran served in the Vietnam, but the totality of 
the evidence indicates that he had no combat service, and his 
purported PTSD stressor remains uncorroborated.


CONCLUSIONS OF LAW

1.  The May 1999 RO denial of service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004). 

2.  New and material evidence has been received since May 
1999, and the PTSD service connection claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 

3.  The criteria for service connection for PTSD have not 
been met. 38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Service Connection for PTSD

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108 (West 2002), 
which permits the Secretary to reconsider a disallowed claim 
if new and material evidence is presented.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to its jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis ends, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered with no new and material evidence 
presented is a "legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has a jurisdictional duty to consider 
whether a claim was properly reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).  

Evidence to be reviewed for the purposes of reopening a claim 
is evidence submitted since the most recent final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Basically, a denial is final with no communication 
indicating disagreement with the denial within a year after 
the date of notice thereof.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004). 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers, which, by itself or when 
considered with previous evidence of record, relates directly 
and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  As for 
the second step, if VA determines that the evidence is new 
and material, it may then proceed to evaluate the merits of 
the claim based on the entire record, after ensuring that the 
duty to assist has been fulfilled.  To reopen a previously 
denied and final claim, "new" evidence must be material.  
If it is not, the inquiry ends and the claim is not reopened.  
No other standard than that articulated in the regulation 
applies to this determination.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The standard for materiality in was amended effective August 
29, 2001, and is now codified at 38 C.F.R. § 3.156(a) (2004).  
The new version, however, does not apply to claims - such as 
that here - that were pending before this date.  As such, the 
old standard, discussed above, is applicable here.  

The evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995). 

The PTSD service connection claim from which the present 
appeal stems was filed in September 2000.  In May 1999, the 
RO initially denied service connection for PTSD.  A May 1999 
letter notified the veteran of this decision and of his 
appellate rights.  In January 2000, a representative of The 
American Legion (AL) wrote the RO, reportedly on the 
veteran's behalf, that a favorable decision is warranted, or 
at least, further development should be undertaken.  The RO 
informed the veteran in February 2000 that the AL letter 
cannot be accepted as a claim because the record, to date, 
contained no evidence of a valid power of attorney (POA) from 
the veteran authorizing representation by AL.  (The POA on 
file then, and now, is that authorizing representation by the 
Disabled American Veterans.)  As such, the RO's February 2000 
response was not a readjudication of the claim.  Further, 
because no "official" representation by AL was in effect, 
the January 2000 AL letter was not construed as a notice of 
disagreement responsive to the May 1999 denial.   

The veteran apparently took no further action on the claim 
until September 2000, when he filed an informal claim seeking 
service connection for PTSD.  Thus, as no valid notice of 
disagreement was on file within a one-year period after 
notice of the May 1999 denial, the September 2000 claim was a 
claim to reopen, and new and material evidence must be 
presented.  Following the October 2001 rating decision 
denying service connection therefor, the veteran perfected an 
appeal to the Board.  

Evidence added to the record since May 1999 on the veteran's 
psychiatric problems consists of the veteran's written PTSD 
stressor statement, oral testimony as documented in the Board 
hearing transcript, and service medical and personnel 
records.  Notably, they include private psychiatric 
counseling records, which indicate a diagnosis of PTSD.  
These records constitute new evidence in the sense that they 
document recent treatment for the claimed disorder, not of 
record in May 1999.  They also constitute material evidence 
as they pertain to a key element of service connection for 
PTSD - a present diagnosis of the disorder.  

With new and material evidence presented since May 1999, the 
claim is reopened.  Having reopened the claim, the Board now 
reviews the entire record - all evidence, old and new - to 
determine whether service connection is warranted.  


II.  Service Connection for PTSD (Reopened Claim)

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Essentially, service connection 
requires evidence of: (1) a current disability; (2) some 
injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Also, service connection may be granted 
on a presumptive basis for psychosis with evidence of 
manifestation therof to a minimum degree of 10 percent within 
one year after discharge.  38 C.F.R. §§ 3.307, 3.309 (2004).

Regulations specific to claims for service connection for 
PTSD require (1) a medical evidence of a PTSD diagnosis in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed stressor occurred.  38 C.F.R. § 3.304(f) (2004).  

If the evidence establishes engagement in combat against the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, and hardships of such service, 
then the veteran's lay testimony alone may establish the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (2004).

The veteran served on active duty from April 1966 to April 
1969.  He served a portion of his active duty in the Republic 
of Vietnam.  His military occupational specialty (MOS) was as 
a "General Vehicle Repairman."  The veteran received the 
National Defense Service Medal, Vietnam Service Medal, and 
Vietnam Campaign Medal, among other awards.  See Form DD 214; 
service personnel records.  

Because the service personnel records, including Form DD 214, 
do not show the receipt of combat-specific citations or 
awards indicating individual active combat involvement, the 
RO attempted to obtain from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) records corroborating 
the claimed stressor, using information provided by the 
veteran in July 2001 (he reportedly belonged to Company B, 
69th Brigade, 4th Division, which "got hit with anti tank 
rockets" in Pleiku sometime between October 1967 and October 
1968).  USASCRUR determined that more specific information, 
such as specific descriptions of traumatic incidents, dates 
of occurrence, names of people involved, etc., was necessary 
to conduct a meaningful search.   

The veteran does not specifically allege that he personally 
had engaged in combat against the enemy.  Rather, he 
apparently maintains that, because he was in or near a combat 
zone and this experience was so traumatic, he should be 
considered to have had combat service or otherwise be deemed 
to have had a stressor significant enough for purposes of 
establishing PTSD.  At the April 2004 Board hearing, he and 
his representative supplemented the record with copies of 
Internet materials (with written waiver of a right to initial 
RO review) on the history of the 69th Armored Regiment, of 
which the veteran was reportedly a part.  It is specifically 
alleged that he belonged to a company of this Regiment which 
reportedly was in or near combat zone(s).  See hearing 
transcript, pp. 6-7.   

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any favorable evidence.  
Equal weight is not accorded to each piece of evidence in the 
record; every item of evidence does not have the same 
probative value.  The Board is not required to accept an 
uncorroborated account of service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that he was awarded a Purple Heart Medal, Combat Infantryman 
Badge (CIB), or other combat citation will be accepted, in 
the absence of contrary evidence, as conclusive evidence of a 
stressor.  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the requirement of  "credible supporting evidence" means 
that "the appellant's [uncorroborated] testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

A determination as to whether the appellant is a combat 
veteran is particularly significant in a PTSD claim because 
he is entitled to have his lay statement as to the  alleged 
stressor accepted, without corroboration, if he had engaged 
in combat with the enemy.  See Gaines v. West, 11 Vet. App. 
353 (1998).  The U. S. Court of Appeals for Veterans Claims 
(Court) held that: 

"[w]here it is determined, through recognized 
military citations or other supportive 
evidence, that the veteran was engaged in 
combat with the enemy and the claimed 
stressors are related to such combat, [his] 
lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that [his] testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must specifically find that the 
veteran had engaged in combat with the enemy.  See Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The fact that the appellant served in a "combat 
zone" does not mean that he himself engaged in combat with 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and 
"campaign" encompass combat and non-combat activities.  Id.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized citations or other 
official records.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each item.  Id.  The veteran's 
assertions of combat service are not ignored, but are 
evaluated along with other evidence.  Id.  However, again, 
mere assertion of combat service, alone, is insufficient to 
establish this fact.

For the following reasons, the Board finds that the veteran 
did not engage in combat with the enemy.  He served a part of 
his active duty in Vietnam, and is the recipient of the 
National Defense Service Medal, Vietnam Service Medal, and 
Vietnam Campaign Medal, among other awards.  None of the 
service awards noted in DD 214 is reflective of active, 
personal involvement in combat (such as CIB), and there is no 
designation of "V" to indicate any such award received was 
for "Valor" in combat.  For instance, the National Defense 
Service Medal was awarded for honorable service between 
January 1, 1961 and August 14, 1974.  United States of 
America Department of Defense Manual of Military Decorations 
and Awards, Appendix D at D-17, July 1990.  A Vietnam Service 
Medal was awarded for honorable service between July 4, 1965 
and March 28, 1973, in Vietnam or in Thailand, Laos, or 
Cambodia in direct support of operations in Vietnam.  Id. at 
D-20.  A Vietnam Campaign Medal was awarded to personnel 
within the cited theater, and it does not rule in, or rule 
out, combat.  United States of America Department of Defense 
Manual of Military Decorations and Awards, at 7-7, September 
1996.  

Further, the veteran's MOS itself does not indicate combat 
service, although it does not rule out the possibility that 
he could have been in or near a combat zone.  There is no 
indication in the personnel records or DD 214 that he 
personally was assigned to, or participated in, combat duty, 
although he did receive basic combat training and a 
Marksmanship Badge.  Nonetheless, the fact that no combat-
specific awards were given, in conjunction with the veteran's 
MOS, is also probative evidence that he likely did not 
personally participate in combat.  

More importantly, the veteran does not actually claim that he 
himself had engaged in combat against the enemy, but 
generally claims that he was traumatized by service in or 
near a combat zone.  Moreover, while he reports that a "tank 
commander" was fired upon, he could not identify him by name 
or recall the nature and extent of this individual's injury.  
See Board hearing transcript.  For PTSD purposes, a stressor 
must meet two requirements: (1) exposure to a "traumatic 
event" in which a veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or a 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) his "response 
[must have] involved intense fear, helplessness, or horror."  
See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DSM-IV).  

The reported stressor incidents, assuming that they did occur 
as alleged, could be a plausible basis to find in-service 
trauma if the veteran was in the vicinity of enemy attack.  
However, as discussed earlier, none of these reports has been 
adequately verified, and the veteran has not provided 
sufficient information to verify the alleged stressor events 
(discussed in more detail below).  For instance, the veteran 
has not provided specific dates of these incidents, other 
than indicating that they occurred sometime between late 1967 
and late 1968 (VA already is aware that he was in Vietnam 
during this period, and this information is not specific 
enough for a meaningful USASCRUR search).  Nor did he 
describe who was injured and how the injury was sustained.  
Apparently, he himself was not directly under enemy fire, 
given that there is no description anywhere in the record as 
to what specifically made him fear for his life or respond to 
the events with "intense fear, helplessness, or horror."  
Nor does the record show any personal physical injury in 
Vietnam.

Credibility is an adjudicative, not a medical, determination.  
The Board has the "authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The general nature of the stressor statement, in 
combination with "official" evidence indicating that combat 
service is unlikely (i.e., MOS; lack of combat citations), 
tend not to boost the credibility of the proffered factual 
bases to establish a stressor - a necessary component for 
service connection for PTSD.  Moreover, even if the veteran's 
reports could indicate presence in or near a combat zone, the 
law is clear that uncorroborated allegations of proximity to 
a combat area, alone, is insufficient to establish combat 
service.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 
(1993) (mere presence in a combat zone is not sufficient to 
establish combat service).  

In this connection, the Board notes that in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court reversed a Board 
denial of service connection for PTSD on the basis of an 
unconfirmed stressor.  In Pentecost, the Court said that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's personal involvement, 
is unnecessary.  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, in Pentecost, the claimant submitted 
independent evidence that his unit was in fact subjected to 
rocket attacks.  The facts here are distinguishable because 
the veteran has submitted no such specific evidence of the 
occurrence of the claimed stressor (that is, evidence other 
than his own, general description of trauma, with no relevant 
names or dates; and Internet printouts of history of the 69th 
Armored Regiment).  Indeed, as noted elsewhere in this 
decision, VA specifically asked him to provide more detailed 
information sufficient for corroboration and assisted him by 
obtaining his service medical and personnel records, which do 
not confirm his allegations.   

In light of the foregoing, although the evidence shows active 
duty in Vietnam, it does not support a conclusion that he 
personally engaged in combat, and the provisions of 
38 U.S.C.A. § 1154(b) do not apply.  There must be credible 
supporting evidence that the alleged stressor actually 
occurred to warrant service connection.  His lay testimony, 
alone, is insufficient.  See Cohen v. Brown, 10 Vet. App 128, 
147 (1997) (citing Moreau, 9 Vet. App. at 395).  

As set forth above, the crux of this claim is the lack of 
evidence of a verified stressor.  Nonetheless, for the sake 
of completeness, the Board notes that nowhere in the service 
medical records is there documented complaint of psychiatric 
problems.  There is no evidence that a separation medical 
examination was conducted in or around April 1969; however, 
the report of a March 1973 VA medical examination, conducted 
in connection with a claim unrelated to a psychiatric 
disorder, specifically indicates normal clinical findings for 
neurological and psychiatric problems.  As for post-service 
medical evidence, the only relevant items consist of records 
of recent private psychiatric counseling sessions with a 
professional with a Ph.D. degree, who, based upon the 
veteran's uncorroborated history of combat stress, determined 
that the veteran likely has PTSD.  

The law provides: "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board cannot 
accept the diagnosis of PTSD here because the preponderance 
of the evidence is against a finding that the veteran had 
combat service, and the record does not otherwise contain 
independent evidence confirming his account of stressor.  
Thus, a key element of the claim based on direct-causation 
basis (see 38 C.F.R. § 3.304(f)) is missing.  Further, the 
earliest medical evidence of any psychiatric problems is 
dated some three decades after active service, precluding 
presumptive service connection.  Thus, the preponderance of 
the evidence is against the reopened claim, and the benefit-
of-reasonable doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004). 


III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in a May 2001 
letter, the RO explained the elements of a service connection 
claim.  This letter also noted that, since some records - 
service personnel records - already are in the file, the RO 
would assist him further by obtaining other records, such as 
records of other Federal agencies, as well as relevant 
private treatment records, if the veteran provided sufficient 
information about these records to enable it to do so.  It 
also explained that an appropriate VA medical examination 
would be provided as warranted.  Importantly, the letter 
explained that the veteran ultimately bears the 
responsibility for substantiating his claim.  

In a second letter, which apparently was also sent in May 
2001, the RO explained the process of reopening a previously 
denied claim, and enclosed a blank PTSD questionnaire for the 
veteran to complete and return, the information with which 
the RO would attempt to corroborate the claimed stressor.  
The veteran returned the questionnaire with some of the 
answers, but apparently not complete enough for the purposes 
of corroboration, given the USASCRUR's response, as discussed 
above.  The RO gave the veteran another chance to provide 
information needed for stressor verification in an October 
2003 letter, enclosing another PTSD questionnaire; the 
veteran apparently did not respond.  The 2003 letter also 
explained, again, the elements of a service connection claim, 
what evidence was on file to date, and VA's and veteran's 
respective responsibilities in claim development.  

Thus, with the three letters discussed above, the veteran had 
ample notice of what is required to substantiate his claim, 
what is missing and why the claim remains denied, what VA 
must do to assist him, and what he himself must do to 
substantiate the claim.  

As for the fourth element, the Board acknowledges that the RO 
did not explicitly and literally ask the veteran to send any 
evidence in his possession pertinent to the claim.  This 
failure was rectified with the issuance of the SOC, which set 
forth the text of 38 C.F.R. § 3.159, including the provision 
that the veteran may submit any evidence in his possession 
pertinent to the claim.  Clearly, the veteran understood that 
the issuance of an SOC with instructions for appeal means 
that the determination remains unfavorable, and in response, 
he filed a Form 9 to perfect his appeal.  Further, with the 
three letters discussed above, the veteran was on notice that 
the claim remains unsubstantiated, and requires action on his 
part.  Under the circumstances, the Board is satisfied that 
the veteran has been adequately informed of the need for 
further substantiation with relevant evidence in his 
possession.
 
It also is noted that full VCAA notice arguably was achieved 
through a combination of letters and the SOC, after the 
issuance of the October 2001 rating decision from which this 
appeal arises.  The law basically requires that a valid VCAA 
notice include the key elements outlined above; it does not 
mandate a single letter that accomplishes the requisite 
notice.  Here, the Board has determined that the key elements 
of a valid VCAA notice have been communicated to the veteran, 
and any technical failure to send a single, complete notice 
to him before October 2001 was, at most, harmless error.  
See, e.g., 38 C.F.R. § 20.1102 (2004).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service medical and personnel records, 
private medical records, and the veteran's written 
statements, and associated them with the claims folder.  The 
veteran was given an opportunity to testify personally.  
Again, the veteran had notice of the unfavorable status of 
his claim and he opted not to submit more detailed stressor 
information - the key missing evidence in this case - before 
the case was sent to the Board.  (Per the veteran's request, 
the record was kept open for 60 days after the Board hearing 
to enable him to further supplement the record with such 
evidence.  Nothing was submitted after the April 2004 
hearing.)  He is required to submit such evidence under 
38 C.F.R. § 3.159(c)(2)(i) (2004).  The Board finds it 
reasonable to interpret this action to mean that he is 
satisfied with the development in his claim.  Thus, further 
development is unlikely to add more relevant evidence or 
information.      


ORDER

Service connection for PTSD (reopened claim) is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


